REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-14 and 18-20 are allowed.
Claims 1 and 18 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose 
in response to the receiving the second user input, construct a second static activity data set associated with altering the resource magnitude type activity parameter item of the plurality of first activity parameter items for the first electronic activity; transmit the second static activity data set to the first resource application of the first networked device, wherein the transmission of the second static activity data set is structured to present the altered resource magnitude type activity parameter item to the first user, via a first user interface of the first resource application; alter the first static activity data set based on receiving an alteration validation of the second static activity data set from the first resource application of the first networked device.
	It is noted that the closest prior art, Li et al. (US 20200186315, Jun. 11, 2020) shows the resource information of the different carrier signals used for 
performing the data transmission, and select, according to the time domain resource information, one carrier signal from the different carrier signals to perform the data transmission.
	It is noted that the closest prior art, Levi et al.  (US 20180331798, Nov. 15, 2018) Shows the signaling to a wireless communication device one or more parameter .
However, Li et al. and Nammi et al. fails to disclose or render obvious the above underlined limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464